     Case 2:20-cv-00144-RFB-VCF Document 13 Filed 05/15/20 Page 1 of 2



 1 JENNIFER BERGH
   Nevada Bar No. 14480
 2 QUILLING SELANDER LOWNDS
   WINSLETT & MOSER, P.C.
 3 2001 Bryan Street, Suite 1800

 4 Dallas, Texas 75201
   Telephone: (214) 560-5460
 5 Facsimile: (214) 871-2111
   jbergh@qslwm.com
 6 COUNSEL FOR TRANS UNION LLC

 7 **Designated Attorney for Personal Service**
   Trevor Waite, Esq.
 8
   Nevada Bar No.: 13779
 9 6605 Grand Montecito Parkway, Suite 200
   Las Vegas, Nevada 89149
10

11                          IN THE UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF NEVADA
13
     CARMELLA S. LARKINS,                                Case No. 2:20-cv-00144-RFB-VCF
14
                           Plaintiff,
15 v.                                                    STIPULATION AND ORDER OF
                                                         DISMISSAL WITH PREJUDICE AS TO
16                                                       DEFENDANT TRANS UNION LLC
   FIRST BANK & TRUST,
17 TRANS UNION, LLC,

18                         Defendants.

19

20           Plaintiff Carmella S. Larkins and Defendant Trans Union LLC file this Stipulation of
21 Dismissal with Prejudice and in support thereof would respectfully show the court as follows:

22           There are no longer any issues in this matter between Carmella S. Larkins and Trans Union
23 LLC to be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all claims

24 and causes of action that were or could have been asserted against Trans Union LLC are hereby

25 dismissed with prejudice, with court costs and attorneys’ fees to be paid by the party incurring

26 same.

27

28

     4319512.1
     Case 2:20-cv-00144-RFB-VCF Document 13 Filed 05/15/20 Page 2 of 2



 1 Dated this 13th day of May, 2020.

 2                                      QUILLING SELANDER LOWNDS
                                        WINSLETT & MOSER, P.C.
 3

 4                                      /s/ Jennifer Bergh
                                        Jennifer Bergh
 5                                      Nevada Bar No. 14480
                                        2001 Bryan Street, Suite 1800
 6                                      Dallas, Texas 75201
                                        Telephone: (214) 560-5460
 7
                                        Facsimile: (214) 871-2111
 8                                      jbergh@qslwm.com
                                        Counsel for Trans Union LLC
 9

10                                      COGBURN LAW OFFICES
11
                                        /s/ Erik W. Fox
12                                      Jamie S. Cogburn
                                        Nevada Bar No. 8409
13                                      jsc@cogburncares.com
                                        Erik W. Fox
14
                                        Nevada Bar No. 8804
15                                      ewf@cogburncares.com
                                        2580 St. Rose Parkway, Suite 330
16                                      Henderson, NV 89074
                                        Telephone: (702) 748-7777
17                                      Facsimile: (702) 966-3880
                                        Counsel for Plaintiff
18

19

20

21                                     IT IS SO ORDERED
22

23
                                       HONORABLE RICHARD F. BOULWARE, II
24                                     UNITED STATE DISTRICT JUDGE

25                                     DATED this 14th day of May, 2020.
26

27

28
                                                                           1
     4319512.1
